Title: Enclosure: Thomas Jefferson’s List of Batture-Related State Department Documents, [ca. 20 March 1811]
From: Jefferson, Thomas
To: Smith, Robert


            Papers recieved from the Secretary of State’s office and now returned
            
            
              
                
            
            
		          Derbigny’s Opinion on the case of the Batture
            
         
                MS.
            
         
              
              
                
            
            
		 his Memoire.
                printed copy
            
         
              
              
                
            
		          
		          Livingston’s Examination. MS.
            
         
                
              
              
                
            
            
		          Thiery’s Examen. MS.
                
              
              
                the same. a printed copy
            
         
                
              
            
            
            
            
            
              
                
 Papers recieved from the Secretary of State’s office, and sent to Messrs Hay & Wirt, Counsel for the def. in Livingston’s suit, to be used therein, & under injunctions for their return to the Secretary of State’s office.
 
              
              
                
		 Memoire de Moreau de Lislet. MS
              
              
                
  Notes on the sale of the Batture by B. and J. Gravier.
 
              
            
            
              
                
            Deeds of
         
                
             
             B. Gravier to
            
         
                
            N. Gravier.
                
              
              
                
                 
            N. Gravier to
                
            
		          Escot
            
         
                
              
              
                
                 
                
             
            Girod
            
         
                
              
              
                
                 
                
             
            Wiltz.
         
                
              
              
                
                 
            
            
		          J. Gravier to
         
                 
            
		          P. de la Bigarre
            
         
                for ⅔ of the Batture
         
              
              
                
                 
                
                for the whole Batture except 1. lot.
              
            
            
              
                Piedesclaux’s affidavit.
                
              
              
                Letter of
                
		 Govr Claiborne to the Secy of State. N.O. 1807.
                Sep. 3.
              
              
                
                 doto do
 
                16.
              
              
                
                it’s inclosures.
                 
		 James Brown to Govr Claiborne.
                Sep. 12.
              
              
                
                
                 
		 Garlandto do
 
                14.
              
              
                
                
                 E. Livingstonto do
 
                15.
              
              
                
                
                 the Govrto E. Livingston.
                15
              
              
                
                
                 the Gov’s speech to the people.
                16.
              
              
                
                
		 the Atty Genl 
                to the Secretary of State
                Oct. 24.
              
              
              
                
                
 Govr Claiborne to the Secy of State. the Concordia.
                Oct. 5.
              
              
                
                
 it’s inclosures. Gravier v. Mayor Etc of N.O. a record.
                
              
              
                
                Govr Claiborne to the Secy of StateN.O.
                Nov. 13.
              
              
                
                Secy at War to comandg officer at N.O.
                30.
              
              
                
                Govr Claiborne to the Secy of State.N.O.
                1808. Jan. 29.
              
              
                
                
 inclosures. D’Orgenoy to the Govr
                27.
              
              
                
                
 copy of the injunction.
 
                5.
              
              
                
                Govr Claiborne to the Secretary of State
                Apr. 26.
              
              
                
                The Secretary of State to Govr Claiborne
                1807 Nov. 30. (misdated 1808)
              
              
                Govr
                Claiborne to the Secy of State.
                1809. Jan. 2.
              
              
                
                inclosures.
                 the Govr to the Mayor
                1808. Dec. 22.
              
              
                
                
                 the Mayor to Tanesse, Surveyor.
                24.
              
              
                
                
                 Tanesse to the Mayor.
                28.
              
              
                
                
                 the Wardens to the Govr
 
                28.
              
              
                
                
                 the Mayor to the Govr
 
                30.
              
              
                
                
                 the Govr to the Mayor.
                Nov. 17.
              
              
                
                
                 the Mayor to the Govr
 
                18.
              
              
                
                
                 Tanesse’s survey.
                
              
              
                Edward Livingston’s letter without date or address.
                
              
              
                E. Livingston to the Secy of State.
                1809. June 27.
              
              
                The Atty Genl to the Secy of State
                Sep. 27.
              
              
                E. Livingston to the Secy of State
                Oct. 5
              
              
                The Secretary of State to the Atty of the Orleans Distr.
                5.
              
              
                Resolns of legislature of Orleans respecting the batture.
                
              
            
            
              Th:
              Jefferson
          